Title: To Thomas Jefferson from Augustus Elias Brevoort Woodward, 1 February 1805
From: Woodward, Augustus Elias Brevoort
To: Jefferson, Thomas


                  
                     Washington, february 1. 1805.
                  
                  This letter is presented to you by Mr. John Woodward, my father; who waits on you for the purpose of soliciting some appointment under the government, such as he may be competent to, and which may serve as a retreat for his declining years. Aware how numerous applications to you of this nature are, and how difficult it is to gratify even a small portion of those who make them, whatever their revolutionary services, or present pretensions may be, it is not without a sensible reluctance that I concur in adding one to the number; but impressed by filial duty, and struck with the destitute condition to which I see my father, a veteran and war-worn Servant of his country, true to her cause in the worst of times, reduced, I feel an assurance that some desire will prevail to make a provision for him. His recommendations are far from wanting weight, you will find him not deficient in intelligence and capacity, his hand writing is elegant his orthography exact, and he has direct testimonials of his industry and application. Speaking not as a son, but as an impartial observer, I can say with the most unqualified confidence, that a man of more perfect integrity, or stricter principles of honor virtue and piety, does not exist. To these he adds the merit of having exhibited in the revolution, in the hour of calamity, and in the heat of battle, a distinguished courage. The earliest recollections I have are those of military troubles dangers and distresses, and when I afterwards at a more mature age visited the northern parts of the State of New York, and particularly the town of Esopus, I found that the fact of my father’s having attended Governor Clinton, as an aid, at the burning of that town by the British, had made a universal impression on the people; and the services he had rendered were well remembered, and occasioned me to be more particularly noticed. In the recent struggle of parties he has been a much better republican than any of his sons. Of these he has three, of whom myself you have known personally since the year 1796, when I had the honor of delivering you a letter for Mr. Volney, then at Gallipolis, on the Ohio, and since which, it affords me both a pride and a pleasure to say, I have experienced from you nothing but repeated and unmerited marks of attention and indulgence. Mr. John Woodward, the next brother, is not known to you; but resides in the State of Virginia, having taken the position I once occupied. Mr. Silvester Woodward, the youngest brother, is settled in the State of Ohio. An only sister, who is under my care, completes the family. Of this family not an individual has enjoyed a cent of any public monies of the united States, or held any appointment or office whatsoever under your first administration, while a number of young men, and sometimes more than one of the same family, have obtained situations attended with ease and comfort. The Vice-President elect, Mr. Clinton, I am satisfied will detail to you Sir the preceding facts of Mr. Woodward’s merits during the revolution; and I am not certain whether he may not recollect in particular our family misfortunes. My father, while a merchant, had three vessels taken by the British; and my mother’s property in the city of new York, which was very valuable, and consisted entirely in houses, was burnt down by the same enemy. Some of my relations in that State, who were loyalists, and who have always manifested towards us pride and insult, still enjoy their estates. It has been my endeavor to elevate again a shattered family from their depression, and for some time with no little success. I have introduced both my brothers advantageously into the world. I have hitherto provided for my sister, and I entertained flattering hopes for myself, until blasted by my embarking in this miserable and insignificant city. At present, so far from having it in my power to assist Mr. Woodward, I am falling into embarrassments, and would have been glad myself of a resource in the kindness of the administration, if I did not cheerfully wave all pretensions for him.
                  I leave it to you Sir to judge what my feelings will be if you can possibly make any arrangements which will afford a provision for Mr. Woodward.
                  I am Sir, with high respect, your obedient servant,
                  
                     A. B. Woodward. 
                  
               